DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over  White et al .

Regarding claim 1 and 4,  White et al disclose a tray for vehicle storage space, comprising: a fiber board that includes a bottom portion, side portions, and flat portions extended from the side portions and linear first cuts provided in the fiber board to divide boundaries between the flat portions and the side portions; linear second cuts provided to divide boundaries between the bottom portion and the side portions; and linear third the first cuts, the second cuts and the third cuts to be placed in a vehicle storage space.White et al  fails to disclose   a thickness of 2 to 6 mm, 
a total weight of 450 to 1000 g/m.sup.2 and a tensile strength of 850 to 2150 N/25.4 mm; 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of 2 to 6 mm the thickness, a total weight of 450 to 1000 g/m and a tensile strength of 850 to 2150 N/25.4 mm.  Since the weight, thickness and strengths are known to make a light weight tray,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Regarding claim 2,  White et al  as modified disclose wherein the first cuts, the second cuts and the third cuts have a depth that is 50 to 70% of the thickness of the fiber board (82,fig.5)Regarding claim 3,  White et al  as modified  fail to disclose wherein the first cuts, the second cuts and the third cuts have a width of 0.2 to 1.0 mm.It would have been obvious to one having ordinary skill in the art at the time the invention was made to have cuts have a width of 0.2 to 1.0 mm..  Since the width dimensions are known to make it  a lighter tray and easier to bend the board,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over White et al  as applied to claim 4 above, and further in view of GB2303356 as cited by applicant.

 Regarding claim 5,  White et al  as modified disclose an assembling process of folding down the first cuts and the second cuts fig.6.     
White et al  as modified fail to disclose folding back the third cuts to assemble the fiber board in a box-like shape.
 However, GB2303356 teaches folding back the third cuts to assemble in a box-like shape.
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose   by White et al to include assemble in a box-like shape as taught by GB2303356 to reduce vehicle weight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kmita et al teaches a collapsible stowage configured to be used in a trunk or luggage area of a vehicle.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PINEL E ROMAIN/Primary Examiner, Art Unit 3612